Filed 11/14/13 In re A.M. CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B249313
                                                                          (Super. Ct. No. 2013004445)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

A.M.,

     Defendant and Appellant.



                   A.M., a minor, appeals the juvenile court order declaring him a ward of the
court pursuant to Welfare and Institutions Code section 602. The juvenile court sustained
a wardship petition after finding true allegations that appellant had committed two second
degree robberies (Pen. Code, § 211). Appellant subsequently admitted the allegation that
he had resisted, obstructed, or delayed a peace officer (Pen. Code, § 148, subd. (a)(1)).
Appellant was ordered to serve 210 days in the Juvenile Facility, with credit for 75 days.
The court also stated that appellant had the possibility of earning an early release for one-
third of his commitment.
                   On January 24, 2013, two males wearing bandanas over their faces robbed
a pizza restaurant. One of the perpetrators had a gun. That same date, two males dressed
in black and armed with guns robbed a market in the same vicinity.
                   Several days later, a police officer viewed surveillance videos of the
robberies and recognized appellant as one of the perpetrators. The officer had known
appellant for eight years and lived next door to his father. When the officer saw appellant
at his school on the day of the robberies, he was wearing the clothes he wore when he
committed the crimes. When a search warrant was subsequently executed at appellant's
residence, the police found a sweater with a distinctive emblem on the hood in his
bedroom. The same sweater was worn by one of the robbers, as depicted in the
surveillance videos. A box of ammunition was also found inside appellant's mattress.
              We appointed counsel to represent appellant in this appeal. After
examining the record, counsel filed an opening brief raising no issues and requesting that
we independently examine the record pursuant to People v. Wende (1979) 25 Cal.3d 436.
              On September 9, 2013, we advised appellant in writing that he had 30 days
within which to personally submit any contentions or issues he wished to raise on appeal.
Appellant did not respond.
              Having examined the entire record, we are satisfied that appointed counsel
has fully complied with her responsibilities and that no arguable issues exist. (People v.
Kelly (2006) 40 Cal.4th 106, 123–124; People v. Wende, supra, 25 Cal.3d at p. 441.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          PERREN, J.

We concur:


              GILBERT, P.J.



              YEGAN, J.




                                             2
                               David R. Worley, Judge

                          Superior Court County of Ventura

                         ______________________________


             Arielle Bases, under appointment by the Court of Appeal, for Defendant
and Appellant.
             No appearance for Plaintiff and Respondent.




                                          3